Citation Nr: 0927982	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for migraine headaches.  

2. Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as bipolar disorder.  

3. Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
fractured left wrist.  

4. Whether new and material evidence has been received to 
reopen a claim for service connection for low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1955 to August 1957 and June 1962 to August 1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied service 
connection for migraines.  The RO also continued and 
confirmed previous denials for bipolar disorder (and schizoid 
personality disorder); the residuals of a fractured left 
wrist; and lumbosacral pain.  

In June 2009, the Veteran testified before the undersigned at 
a Board hearing.  A hearing transcript is associated with the 
file.  

The issues of service connection for migraines and an 
acquired psychiatric disorder (claimed as bipolar disorder) 
as well as new and material evidence claims for the residuals 
of a fractured left wrist and low back pain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1. In a November 2002 decision, the RO continued and 
confirmed previous denials for an acquired psychiatric 
disorder (claimed as bipolar disorder).  The Veteran did not 
file a notice of disagreement and the decision became final.  

2. Evidence since the November 2002 decision raises a 
reasonable possibility of substantiating the service 
connection claim for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1. The November 2002 decision that denied the Veteran's 
service connection claim for an acquired psychiatric disorder 
(claimed as bipolar disorder) is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).  

2. Evidence received since the November 2002 rating decision 
is new and material, and the Veteran's claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
regard to the Veteran's claim to reopen the previously denied 
issue of entitlement to service connection for an acquired 
psychiatric disorder, in the present case, the Board 
concludes that this law does not preclude an adjudication of 
this matter.  The Board is taking action favorable to the 
Veteran with regard to the new and material issue on appeal, 
and a decision at this point poses no risk of prejudice to 
him.  See, Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

III. Analysis

The RO first considered the Veteran's claim in May 1994, when 
it denied service connection for a nervous condition.  The RO 
again denied the Veteran's claim for bipolar disorder, mixed 
type and schizoid personality disorder in November 2002.  The 
Veteran did not file a notice of disagreement and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  The Veteran's 
claim for an acquired psychiatric disorder, claimed as 
bipolar disorder, may be reopened if new and material 
evidence is submitted.  Manio, 1 Vet. App. 140.  

In a March 2004 statement, the Veteran contends that while he 
was on liberty in Honolulu he climbed out of a window and 
fell 45 feet to the ground.  He claimed he fell on his left 
wrist and was momentarily knocked unconscious.  He then took 
a cab to Tripler Army Hospital where he states he was 
diagnosed with a broken wrist and a concussion.  While in the 
hospital, he states he was sitting on a window ledge when a 
nurse suspected him of attempting to jump.  He was 
transferred to the psychiatric unit, where he claims the 
diagnosis was schizophrenia.  After being released from the 
hospital, he returned to his ship.  He was given a Captain's 
Mast, two weeks in the brig, and a general discharge under 
honorable conditions.  The Veteran re-enlisted in 1962 and 
described flunking out of Corpsman's school and having a 
nervous breakdown.  Since his second discharge, the Veteran 
states he has been unable to keep a job and has received 
various diagnoses regarding his mental state.  

The claims file reflects that only two X-rays are available 
from the Veteran's first period of service (September 1955 to 
August 1957).  Service treatment records from the Veteran's 
second period of service (June 1962 to August 1966) appear to 
be intact.  The Veteran was notified of his missing service 
treatment records in a May 1994 RO decision.  

Prior to November 2002, the evidence in the claims file 
consisted of: service treatment records from June 1962 to 
August 1966 (along with two X-rays from 1955); the Veteran's 
statements; a September 1993 VA examination report; and VA 
mental health records.  

Since November 2002, the evidence received includes: 
statements from the Veteran; VA mental health treatment 
records; an October 2005 opinion from a VA psychiatrist 
relating the Veteran's current mental illness to his service; 
a November 2008 VA examination report; lay statements from 
family members and a fellow serviceman; a May 2009 letter 
from the Honolulu police department; and a June 2009 hearing 
transcript.  After reviewing several service records from the 
Veteran, a VA psychiatrist stated in October 2005: 

I last saw [the Veteran] on Oct. 25, 2002.  He had 
been treated by me for dysthymia (depressive 
neurosis).  It is reasonable to conclude that the 
illness described by the physicians 41 years ago 
and his more recent psychiatric problems are 
related due to the similarities of the diagnoses 
used, despite the fact that the whole psychiatric 
diagnostic nomenclature has changed during that 
time.  

The May 2009 letter from the Honolulu police department 
states it has a police report from an incident that involved 
the Veteran and occurred during the Veteran's first period of 
service.  In the letter, the Veteran was instructed to send 
funds for mailing costs in order to receive a copy of a 
redacted report.  

The Board finds that new and material evidence has been 
submitted subsequent to the November 2002 RO decision.  The 
most significant pieces of evidence include the October 2005 
VA psychiatrist's opinion relating the Veteran's current 
psychiatric disorders to service and the May 2009 Honolulu 
police department letter which provides support for the 
Veteran's theory of his case.  This new evidence, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's service connection claim.  It 
raises a reasonable possibility of establishing the claim.  
38 C.F.R. § 3.156(a).  The evidence is considered new and 
material and the claim for service connection for an acquired 
psychiatric disorder is reopened.  


ORDER

New and material evidence has been received to reopen a 
previously denied service connection claim for an acquired 
psychiatric disorder, claimed as bipolar disorder.  


REMAND

The Veteran has not been given proper notice under Kent v. 
Nicholson, 20 Vet. App 1 (2006).  Kent requires that the 
Veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  On remand, the Veteran 
should be sent a corrective notice letter advising him of the 
basis for the prior final denial for his service connection 
claims for the residuals of a fractured left wrist and low 
back pain.  The Veteran should be apprised of what evidence 
would be necessary to substantiate these claims.  

Additionally, the Veteran also has not received proper 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
(West 2002), notice regarding disability ratings and 
effective dates for his service connection claims that are 
currently on appeal.  On remand, this procedural deficiency 
should be corrected.  

In a March 2004 statement, the Veteran listed several places 
where he received past medical treatment.  The April 2004 RO 
notice letter only referred to a few private medical 
institutions.  On remand, the RO should document all attempts 
to obtain information from the following facilities: Tripler 
Army Hospital, Biloxi VAMC, and Hines VAMC.  

The Veteran has submitted documentation that shows the 
Honolulu Police Department may have information on file that 
pertains to his claim.  The pertinent records division 
address and information is listed in a May 2009 letter that 
is in the claims file.  The RO should attempt to obtain the 
relevant police report on remand.  

The RO should obtain the Veteran's personnel file from both 
periods of his service.  

For the acquired psychiatric disorder claim, either 
clarification or a new VA examination is required.  The 
November 2008 VA examiner did not address the October 2005 VA 
psychiatrist's opinion that more or less related the 
Veteran's current mental illness to service.  Additionally, 
as the November 2008 VA examiner found the Veteran's mental 
disorder pre-existed service, whether the mental disorder was 
aggravated during service needs to be addressed.  

Accordingly, the case is REMANDED for the following actions: 

1. Send the Veteran corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) that (1) 
notifies the Veteran of the reasons for 
the previous denials from the May 1994 
rating decision; (2) notifies the Veteran 
of the evidence and information necessary 
to reopen the claims; (3) notifies the 
Veteran of what specific evidence would be 
required to substantiate the elements 
needed to grant the Veteran's service 
connection claims and (4) provides the 
Veteran with an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for his claims.  

2. Request records from the following 
facilities: 
*	Tripler Army Hospital;
*	Biloxi VAMC; and
*	Hines VAMC.
A response, negative or positive, should 
be documented in the claims file.  

3. Request the police report involving the 
Veteran (Number G67097) from the Records 
and Identification Section, Honolulu 
Police Department, 801 South Beretania 
Street, Honolulu, HI 96813.  A response, 
negative or positive, should be documented 
in the claims file.  

4. Obtain the Veteran's personnel file 
from both periods of his service 
(September 1955 to August 1957 and June 
1962 to August 1966).  A response, 
negative or positive, should be documented 
in the claims file.  

5. Return the claims file to the VA 
examiner, or if the last examiner is 
unavailable, schedule the Veteran for a 
new VA examination.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner.  

The examiner should review the October 2005 
psychiatrist's opinion and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's current 
mental disorders were either (a) caused by, 
or (b) aggravated by his service.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  If no opinion can be given 
without resorting to speculation, the 
examiner should state the reasons why no 
opinion may be given.  

6.  Re-adjudicate the Veteran's claims on 
appeal.  If the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


